DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a pressure sensor, comprising a membrane comprising a nondeflecting frame, a piezoresistive element, each of the plurality of stiffening ribs having two side edges and that the stiffening ribs are located in between an inside depression area and an outside depression area, classified in G01L 9/0047.
II. Claims 9-14, drawn to a pressure sensor, comprising a plurality of piezoresistors, a plurality of bondpads, a plurality of electrical connections, and a polysilicon field shield, classified in G01L 9/0055.
III. Claims 15-20, drawn to a pressure sensor, comprising a device wafer, a handle wafer, and an electrostatic discharge damage prevention circuitry, classified in G01L 2009/0066.
The inventions are independent or distinct, each from the other because:
Inventions of Groups I, II, and III are directed to related products, such as a pressure sensor. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are can have a materially different design, mode of operation, function, or effect; they do not overlap in scope; and they are not obvious variants. Specifically, the pressure sensor in Group I teaches that each of the plurality of stiffening ribs having two side edges that the stiffening ribs are located in between the inside depression area and the outside depression Groups II and III do not recite two side edges for each of the stiffening ribs that the stiffening ribs are located in between the inside depression area and the outside depression area. The pressure sensor of Group II requires plurality of piezoresistors; while Group I only requires a piezoresistive element, and Group III does not recite any piezoresistive element or piezoresistor. The pressure sensor of Group II further requires a plurality of bondpads, a plurality of electrical connections, and a polysilicon field shield, which features are not recited in Groups I and III. Finally, the pressure sensor of Group III requires an electrostatic discharge damage prevention circuitry, which feature is not recited in Group I, and Group II recites a polysilicon field shield instead of an electrostatic discharge damage prevention circuitry. In particular, the disclosure teaches that the field shield and the ESD circuit may belong to different embodiments (see paragraph section [0035] in specification dated 12/29/2019)
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants. Although Groups I-III may recite “a plurality of stiffening ribs”, the groups do not recite the overlapping features of the plurality of stiffening ribs. Specifically, Group II and III only recite that the depressions comprising the stiffening ribs, the outer depression area, and the inner depression area; while Group I recites that the plurality of stiffening ribs are located between the inside depression area and the outside depression area, and that each of the plurality of stiffening ribs having two side edges. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAN M. TRAN whose telephone number is (571)270-0307.  The examiner can normally be reached on Mon-Fri 11:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571)-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Tran M. Tran/Examiner, Art Unit 2855